DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 18-19 and 23-24 are pending and under examination.
Claims 1-17, 20-22 and 25-28 have been canceled.

Response to Amendment
New claim objections have been set forth.
In view of the amended claims received on 04/18/2022 new 112(a) and 112(b) rejections have been set forth. 
Based on the amended claims and remarks received on 04/18/2022, the previous prior art rejection based on Sarwar with respect to claims 18-19, and 23 has been modified to address the amended claims (see below) and the previous prior art rejection based on Sarwar with respect to claim 24 has been withdrawn and a new prior art rejection set forth (see below).

Claim Objections
Claims 18, 23, and 24 are objected to because of the following informalities:  
Claim 18 line 35 recites “displaying a mark and not displaying a mark”.  The examiner requests applicants amend the claims to recite “displaying the mark and not displaying the mark”.
Claim 23 recites “the computer t stores” which appears to be a clerical mistake.  The examiner requests applicants remove the letter “t” from the claims.
Claim 23 recites “the total reagent remaining amount”.  Applicants appear to be using different terminology and/or modifiers to refer to the same feature.  The examiner requests applicants amend the claim to recite “the reagent remaining amount”.
Claim 24 line 35 recites “displaying a mark and not displaying a mark”.  The examiner requests applicants amend the claims to recite “displaying the mark and not displaying the mark”.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19, and 23-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 18 and 24 have been amended to recite “for each of the reagents having reagent remaining amounts less than or equal to the first predetermined threshold, determine whether there is a mark in the mark button in the display list for each of the reagent containers corresponding to the reagents having the reagent remaining amounts less than or equal to the first predetermined threshold, and upon determining there is a mark in the mark button in the display list, change the respective mark buttons to a different color and change the respective marks to a different color”.  Support for changing the respective mark buttons to a different color and change the respective marks to a different color was not found in the originally filed disclosure.  The instant specification states in para. [0045] “That is, "OK" may be used instead of the marked mark button of Fig. 3, and the means is not particularly limited as long as it is a method in which the operator can visually recognize the display. For example, a method of changing the color of a tapped position or displaying a tapped position in a bold style to visually identify the tapped position may be adopted, instead of providing a box as illustrated in Figs. 3 and 4.”.  Therefore, the specification defines the color change as an alternative means for identifying the tapped position.  Furthermore, the instant specification recites in para. [0068-0069] “Fig. 9 illustrates an example of a reagent preparation list screen of the tablet terminal after the consistency check of the reagent preparation, in which the display of a mark is a check mark. In the mark button display portion 909, the reagent container 107 in which the consistency check result of the reagent preparation is OK is displayed by an unmarked mark button 910, and the reagent container 107 in which the consistency check result of the reagent preparation is NG is displayed by a marked mark button 911. The marked mark button 911 and the marked mark button 311 have different designs so as to identify a visual difference therebetween, the marked mark button 311 being a mark button when the unmarked mark button 910 is tapped (in the embodiment, the tapped marked mark button 311 is displayed such that the check mark is black and the background is white, and the marked mark button 911 in which the consistency check result is NG is displayed such that the check mark is white and the background is black). As a result, reagents that are forgotten to be prepared on the reagent preparation list screen 901 of the tablet terminal 602 are visually identifiable, and the risk of starting analysis without noticing reagents that are forgotten to be prepared can be reduced”.  Therefore, support for a mark indicating and corresponding to the reagent container selected by the operator (see claim 1 lines 24-28 and claim 24 lines 24-28) that changes the respective mark buttons to a different color and change the respective marks to a different color was not found in the originally filed disclosure.  The mark recited in the claims is a combination of two different designs, (1) mark 311/411 shown in figures 3 and 4 which correspond to a mark when tapped by an operator; para. [0038, 0041], and (2) mark 911 shown in fig. 9 corresponding to a consistency check process of the reagent disposal during the reagent remaining amount registration event in the automatic analyzer; para. [0066, 0069].  Accordingly, support for changing the respective mark buttons to a different color and changing the respective marks to a different color, with respect to the mark defined by claims 18 and 24 lines 24-28, was not found in the originally filed disclosure and constitutes new matter. 
Claims 19 and 23 are also rejected by their dependency from claim 18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 18 lines 57 and 60 have been amend to recite “a mark”.  Claim 18 line 27 previously refers to “a mark”.  It is unclear if applicants are intending to introduce a second and third mark to the claims or if applicants are referring to the previously recited mark.  Perhaps applicants are intending to recite “the mark”?  A similar rejection is make with respect to claim 24. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sarwar et al. (US 2014/0322080; already of record – hereinafter “Sarwar”), in view of Nakamura et al. (US 2002/0061739; already of record – hereinafter “Nakamura”), in view of Ljungmann et al (US 2013/0224851; already of record – hereinafter “Ljungmann”), in view of Koshimura et al. (US 2013/0260413; already of record – hereinafter “Koshimura”), and further in view of Minemura et al. (US 2012/0128534; already of record – hereinafter “Minemura”).

Regarding claim 18, Sarwar discloses an automatic analyzer (Sarwar; fig. 1, [0028]) comprising: 
a reagent container setting unit on which a plurality of reagent containers are set (Sarwar; fig. 1, #301, [0028]); 
a reagent dispensing mechanism that aspirates a reagent from each of the reagent containers set on the reagent container setting unit (Sarwar, fig. 1, #302, [0030]); 
a computer (Sarwar; fig. 1, #312, [0028]) coupled to a device (Sarwar; fig. 1, #316, [0028]); and 
a terminal coupled to the computer (Sarwar; fig. 1, #316, [0035]), 
wherein the computer is programmed to: 
manage information related to the respective reagents of each of the reagent containers set on the reagent container setting unit (Sarwar; [0038-0039, 0046, 0048, 0051, 0053]), and 
store reagent information related to a reagent remaining amount and a reagent expiration date of each of the reagent containers set on the reagent container setting unit (Sarwar; fig. 3, #505, “PERCENTAGE” and “REMAINING DAYS TO EXPIRE”, [0053]), 
wherein the terminal includes a touch panel display unit (Sarwar; [0035]), 
wherein the terminal is programmed to display a reagent list (Sarwar; fig. 3, #502, [0044]) in which reminder information, which indicates a reminder to an operator, is assigned to each of a plurality of setting positions of the reagent containers based on the reagent information stored in the computer, the reagent list displaying information indicating the setting position of each of the reagent containers (Sarwar discloses each position of the reagent list changes display colors according to a particular state of a reagent status including “IN USE”, “UNSET”, “LOW LEVEL”, “EMPTY”, “STANDBY REAGENT”, “USED UP”, and “ABSENT/EXPIRED”; fig. 3, #515, [0044].  The change in color of state being a reminder to an operator.  The reagent list includes a setting position of each reagent container; fig. 3, #514, [0044]), 
wherein the computer is programmed to update the display of the reagent list such that a reagent container selected by the operator is visually identifiable while the reagent list is displayed (Sarwar discloses a reagent list; fig. 3, #502, [0053] – a reagent status display controller 312A3 that updates the reagent list; [0053], and an extended display position button 513 that allows visual identification of a selected reagent container by an operator while the reagent list is displayed by enlarging the display of the selected reagent container; fig. 3, #513, [0046, 0049]),
wherein the terminal is programmed to upon receiving a selection via the touch panel display unit of the reagent list displayed on the display unit (Sarwar; [0035, 0042]), determine the reagent container selected by the operator and update the display of the reagent list to add or remove a mark indicating and corresponding to the reagent container (Sarwar discloses selection of any one of the reagent buttons 511 updates the display of the reagent list to mark the selected reagent button 511 as the extended display position button 513; [0046].  Therefore the previously selected reagent button becoming unmarked.), 
wherein the reagent list includes a plurality of mark buttons respectively corresponding to each reagent container and are areas of the displayed reagent list that are designated for displaying an indication of whether a respective mark is displayed or not displayed for each reagent container (Sarwar discloses the reagent list 502 includes reagent position buttons 511, each corresponding to a specific reagent position; [0044], and that an operator can select any one of the reagent position buttons 511 to display the selected position in the extended display position button 513; [0046].  The Examiner notes that selecting a reagent button 511 to display the selected position in the extended display position 513 is functionally equivalent to indicating a respective mark for the respective reagent container.  Therefore, reagent containers not in the extended display position 513 indicate that they are have not received a respective mark), 
wherein the computer is programmed to respectively switch display of the mark buttons between displaying a mark and not displaying a mark with the respective mark button of the displayed reagent list (Sarwar discloses the reagent list 502 includes reagent position buttons 511, each corresponding to a specific reagent position; [0044], and that an operator can select any one of the reagent position buttons 511 to display the selected position in the extended display position button 513; [0046].  The Examiner notes that selecting a reagent button 511 to display the selected position in the extended display positon 513 is functionally equivalent to indicating a respective mark for the respective reagent container.  Therefore, reagent containers not in the extended display position 513 indicate that they are have not received a respective mark.  Accordingly, when an operator selects a new reagent container, the computer being programmed to switch display of the mark buttons between displaying a mark and not displaying a mark since the previously selected reagent container in the extended display position 513 would no longer be in the extended display position),
wherein the computer is programmed to: 
control to automatically perform a remaining amount check operation on each of the reagent containers set on the reagent container setting unit (Sarwar; fig. 3, #505, “PERCENTAGE”, [0053])
determine whether reagent remaining amounts of the reagents in the reagent containers are less than or equal to a first Serial No. 16/332,055Amendment filed June 14, 2021Responsive to Office Action mailed April 7, 2021predetermined threshold (Sarwar; fig. 3, #515, “IN USE”) and determine whether reagent remaining amounts of the reagents are equal to or less than a second predetermined threshold (Sarwar; fig. 3, #515, “LOW LEVEL”), 
upon determining a respective amount of a reagent is less than or equal to the first predetermined threshold, display, in the reagent list, a first notification corresponding to the reagent container in the reagent list that corresponds to the reagent (Sarwar discloses when a reagent is in use the reagent status displays an empty circle “IN USE”; fig. 3, #515).  The empty circle being a notification of the reagent having a respective amount less than or equal to the first predetermined threshold that is less than or equal to full, which is a threshold, and when the reagent is IN USE, the threshold is less than or equal to the threshold of full), 
upon determining a respective amount of a reagent is less than or equal to the second predetermined threshold, display, in the reagent list, a second notification corresponding to the reagent container in the reagent list that corresponds to the reagent (Sarwar discloses when a reagent is low the reagent status displays a circle with a triangle inside; “LOW LEVEL”; fig. 3, #515.  The circle with a triangle inside being a notification of the reagent having a respective amount less than or equal to the second predetermined threshold), 
upon determining a respective amount of a reagent is zero, display, in the reagent list, a third notification corresponding to the reagent container in the reagent list that corresponds to the reagent (Sarwar discloses when a respective amount of a reagent is zero, the reagent status displays a circle with an “X” within the circle; “EMPTY”; fig. 3, #515, [0044].  The circle with an “X” within being a notification of the reagent having a respective amount that is zero), and
for each of the reagents having reagent remaining amounts less than or equal to the first predetermined threshold (Sarwar; fig. 3, #515, “IN USE”), determine whether there is a mark in the mark button in the display for each of the reagent containers corresponding to the reagents having the reagent remaining amounts less than or equal to the first predetermined threshold (Sarwar discloses selection of any one of the reagent buttons 511 updates the display of the reagent list to mark the selected reagent button 511 as the extended display position button 513; [0046].  Reagent containers selected as the extended display button 513 are determined as being marked and reagent containers not selected as the extended display button 513 are determined as not being marked.  The determination is made with respect to each reagent container including reagent containers having the reagent remaining amount less than or equal to the first predetermined threshold), 
and upon determining there is a mark in the mark button in the display list, change the respective mark button to a different color and change the respective marks to a different color 
(Sarwar discloses selection of any one of the reagent buttons 511 updates the display of the reagent list to mark the selected reagent button 511 as the extended display position button 513; [0046].  Therefore the previously selected reagent button becoming unmarked. Sarwar further discloses the reagent position buttons 511 change respective display colors according to a particular state of a reagent status display color explanatory area 515 and based on information such as a current residual amount of reagent.  Accordingly, upon selecting a reagent container having reagent remaining amounts less than or equal to the first predetermine threshold in the mark button 513 after a reagent container having a different status is selected, the respective mark and mark button 513 are changed to a different color).
Sarwar does not teach the device is a wireless device. However, Nakamura teaches the analogous art of a computer (Nakamura; fig. 1, #11, [0043]) coupled to a device (Nakamura; fig. 1, #14, [0027]) wherein the device is a wireless device (Nakamura; [0009]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device coupled to the computer of Sarwar, with the wireless device coupled to the computer, as taught by Nakamura, because Nakamura teaches the wireless device coupled to the computer has the advantage of eliminating the inconvenience posed by connecting cables (Nakamura; [0002]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Sarwar and Nakamura both teach a computer (Nakamura; fig. 1, #11, [0043]) coupled to a device (Nakamura; fig. 1, #14, [0027]).
Modified Sarwar does not teach the terminal coupled to the computer is a wireless portable tablet. However, Ljungmann teaches the analogous art of a computer (Ljungmann; fig. 1, #8, [0073]) wherein the computer has a terminal coupled to the computer (Ljungmann; [0076]), wherein the terminal is a wireless portable tablet (Ljungmann; [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the terminal coupled to the computer of modified Sarwar with the wireless portable tablet, as taught by Ljungmann, because Ljungmann teaches wireless portable tablet communicates wirelessly in order to inform an operator that a certain test sample preparation has completed or to provide some other warning or result message (Ljungmann; [0076]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Sarwar and Ljungmann both teach a computer (Ljungmann; fig. 1, #8, [0073]) wherein the computer has a terminal coupled to the computer (Ljungmann; [0076]).
Modified Sarwar does not teach the plurality of mark button respectively corresponding to each reagent container are displayed separate from the information indicating the setting position of the reagent containers. However, Koshimura teaches the analogous art of an automatic analyzer (Koshimura; fig. 1, [0035]) comprising a list including a plurality of mark buttons respectively corresponding to a respective container (Koshimura; fig. 11, #A10, [0094]) wherein the plurality of mark buttons are displayed separate from any additional information (Koshimura; fig. 11, #A10, “V”, [0094-0095]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reagent list of modified Sarwar, to include a plurality of mark buttons displayed separate from any additional information, as taught by Koshimura, because Koshimura teaches the plurality of mark buttons displayed separate from any additional information allow the operator to understand, for each container, whether a container is validated and to manually validate the container by selecting the area having the mark (Koshimura; [0094-0095]).  The modification resulting in the plurality of reagent containers each having a mark button separate from the information indicating the setting positions of the reagent containers.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sarwar and Koshimura both teach an automatic analyzer comprising a list of containers with corresponding mark buttons.
Modified Sarwar does not teach controlling the reagent dispensing mechanism and cause the reagent dispensing mechanism to automatically perform a remaining amount check operation on each of the reagent containers set on the reagent container setting unit.  However, Minemura teaches the analogous art of an automatic analyzer (Minemura; fig. 1, [0034]), a computer (Minemura; fig. 2, #16, [0035]), a reagent dispensing mechanism (Minemura; fig. 1, #9, [0034]), wherein the controller controls the reagent dispensing mechanism to automatically perform a remaining amount check operation on each of the reagent containers set on the reagent container setting unit (Minemura teaches a communication command is sent to read/write tag data 20 attached to the upper side surface of the reagent container; [0036, 0044], and after the information read operation is completed, the reagent dispensing mechanism is driven and placed at each reagent container mounting position within the reagent holder to detect the liquid level of the reagent container via capacitance measurement; [0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the computer and reagent dispensing mechanism of modified Sarwar to further include the configuration to perform a remaining amount check operation on each of the reagent containers set on the reagent container setting unit by the reagent dispensing mechanism, as taught by Minemura, because Minemura teaches the remaining amount check operation can determine whether a specific reagent container mounted on the reagent container setting unit comprises a damaged IC tag which cannot be read/written to, or whether the reagent container itself is present on the reagent container setting unit (Minemura; [0051]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sarwar and Minemura both teach an automatic analyzer (Minemura; fig. 1, [0034]), a computer (Minemura; fig. 2, #16, [0035]), a reagent dispensing mechanism (Minemura; fig. 1, #9, [0034]).

Regarding claim 23, modified Sarwar teaches the automatic analysis system according to claim 18 above, wherein 
the computer stores a third threshold for the total reagent remaining amount for indicating a reminder level of the reminder information,(Sarwar; fig. 3, #515, “EMPTY”, [0044]), and 
wherein the tablet terminal displays the reminder level on the reagent list based on the threshold (The modification of the terminal of Sarwar with the tablet terminal, as taught by Ljungmann, has previously been discussed in claim 18 above.  Sarwar further teaches the terminal displays the reminder level on the reagent preparation list based on the third threshold; fig. 3, “EMPTY”, #515, [0044])

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sarwar, in view of Nakamura, in view of Ljungmann, in view of Koshimura, in view of Minemura, and further in view of Bjerke et al. (US 2014/0252079; Pub. Date: Sep. 11, 2014; already of record – hereinafter “Bjerke”).

Regarding claim 19, modified Sarwar teaches the automatic analyzer according to claim 18 above, wherein the tablet terminal determines the reagent container selected by the operator (The modification of the terminal of Sarwar with the tablet terminal, as taught by Ljungmann, has previously been discussed in claim 18 above.  Sarwar additionally teaches the terminal determines the reagent container selected by the operator; [0035, 0046]), and updates the display of the reagent list by changing the displayed reagent list to identify the reagent container selected by the operator (Sarwar; fig. 3, #513, [0046]).  
Modified Sarwar does not teach the tablet terminal includes a barcode-reading camera capable of reading a barcode attached to each of the reagent containers, based on barcode information attached to the reagent container that is read by the barcode-reading camera.
However, Bjerke teaches the analogous art of an analyzer (Bjerke; fig. 1, #14) comprising a tablet terminal (Bjerke; fig. 1, #82, [0050]) wherein the tablet terminal comprises a scanner 74 capable of reading a barcode attached to each of the reagent containers (Bjerke; [0052]), and the tablet terminal determines the reagent container selected by the operator based on barcode information attached to the reagent container that is read by the barcode-reading camera, and updates the display based on the determination result (Bjerke; [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tablet terminal of modified Sarwar, to include the configuration of the tablet terminal having a barcode-reading camera capable of reading a barcode attached to each of the reagent containers, as taught by Bjerke, because Bjerke teaches the tablet terminal including a barcode-reading camera allows for the integration of automatically selecting the correct instrument protocol based on reagent kit machine-readable label, data acquisition, and automatic data analysis for an operator (Bjerke; [0055]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sarwar and Bjerke teach an analyzer (Bjerke; fig. 1, #14) comprising a tablet terminal (Bjerke; fig. 1, #82, [0050]).

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sarwar, in view of Nakamura, in view of Ljungmann, in view of Koshimura and further in view of Selick et al. (US 2003/0073069; hereinafter “Selick”)

Regarding claim 24, Sarwar discloses an automatic analyzer (Sarwar; fig. 1, [0028]) comprising: 
a reagent container setting unit on which a plurality of reagent containers are set (Sarwar; fig. 1, #301, [0028]); 
a reagent dispensing mechanism that aspirates a reagent from each of the reagent containers set on the reagent container setting unit (Sarwar, fig. 1, #302, [0030]); 
a computer (Sarwar; fig. 1, #312, [0028]) coupled to a device (Sarwar; fig. 1, #316, [0028]); and 
a terminal coupled to the computer (Sarwar; fig. 1, #316, [0035]), 
wherein the computer is programmed to: 
manage information related to the respective reagents of each of the reagent containers set on the reagent container setting unit (Sarwar; [0038-0039, 0046, 0048, 0051, 0053]), and 
store reagent information related to a reagent remaining amount and a reagent expiration date of each of the reagent containers set on the reagent container setting (Sarwar; fig. 3, #505, “PERCENTAGE” and “REMAINING DAYS TO EXPIRE”, [0053]), 
wherein the terminal includes a touch panel display unit (Sarwar; [0035]), 
wherein the terminal is programmed to display a reagent list (Sarwar; fig. 3, #502, [0044])  in which reminder information, which indicates a reminder to an operator, is assigned to each of a plurality of setting positions of the reagent containers based on the reagent information stored in the computer, the reagent list displaying information indicating the setting positions of each of the reagent containers (Sarwar discloses each position of the reagent list changes display colors according to a particular state of a reagent status including “IN USE”, “UNSET”, “LOW LEVEL”, “EMPTY”, “STANDBY REAGENT”, “USED UP”, and “ABSENT/EXPIRED”; fig. 3, #515, [0044].  The change in color of state being a reminder to an operator. The reagent list includes a setting position of each reagent container; fig. 3, #514, [0044]), 
wherein the computer is programmed to update the display of the reagent list such that a reagent container selected by the operator is visually identifiable while the reagent list is displayed (Sarwar discloses a reagent list; fig. 3, #502, [0053] – a reagent status display controller 312A3 that updates the reagent list; [0053], and an extended display position button 513 that allows visual identification of a selected reagent container by an operator while the reagent list is displayed by enlarging the display of the selected reagent container; fig. 3, #513, [0046, 0049]), 
wherein the terminal is programmed to upon receiving a selection via the touch panel display unit of the reagent list displayed on the display unit (Sarwar; [0035, 0042]), determine the reagent container selected by the operator and update the display of the reagent list to add or remove a mark indicating and corresponding to the reagent container (Sarwar discloses selection of any one of the reagent buttons 511 updates the display of the reagent list to mark the selected reagent button 511 as the extended display position button 513; [0046].  Therefore the previously selected reagent button becoming unmarked),
wherein the reagent list includes a plurality of mark buttons respectively corresponding to each reagent container and are areas of the displayed reagent list that are designated for displaying an indication of whether a respective mark is displayed or not displayed for each reagent container (Sarwar discloses the reagent list 502 includes reagent position buttons 511, each corresponding to a specific reagent position; [0044], and that an operator can select any one of the reagent position buttons 511 to display the selected position in the extended display position button 513; [0046].  The Examiner notes that selecting a reagent button 511 to display the selected position in the extended display positon 513 is functionally equivalent to indicating a respective mark for the respective reagent container.  Therefore, reagent containers not in the extended display position 513 indicate that they are have not received a respective mark), 
wherein the computer is programmed to respectively switch display of the mark buttons between displaying a mark and not displaying a mark within the respective mark button of the displayed reagent list (Sarwar discloses the reagent list 502 includes reagent position buttons 511, each corresponding to a specific reagent position; [0044], and that an operator can select any one of the reagent position buttons 511 to display the selected position in the extended display position button 513; [0046].  The Examiner notes that selecting a reagent button 511 to display the selected position in the extended display position 513 is functionally equivalent to indicating a respective mark for the respective reagent container.  Therefore, reagent containers not in the extended display position 513 indicate that they are have not received a respective mark.  Accordingly, when an operator selects a new reagent container, the computer being programmed to switch display of the mark buttons between displaying a mark and not displaying a mark since the previously selected reagent container in the extended display position 513 would no longer be in the extended display position),
wherein the reagent list is a reagent disposal list that indicates a list of reagent containers in which the reagent remaining amount is zero and reagent containers in which the reagent expiration date is expired based on the information related to the reagent remaining amount and the reagent expiration date (Sarwar teaches each position of the reagent list changes display colors according to a particular state of a reagent status including “IN USE”, “UNSET”, “LOW LEVEL”, “EMPTY”, “STANDBY REAGENT”, “USED UP”, AND “ABSENT/EXPIRED”; fig. 3, #515, [0044].  Therefore, the status “USED UP” and “ABSENT/EXPIRED” being a reagent disposal list),
wherein the reminder information is information indicating that the reagent remaining amount is zero or that the reagent expiration date is expired (Sarwar teaches each position of the reagent list changes display colors according to a particular state of a reagent status including “IN USE”, “UNSET”, “LOW LEVEL”, “EMPTY”, “STANDBY REAGENT”, “USED UP”, AND “ABSENT/EXPIRED”; fig. 3, #515, [0044].  Therefore, “USED UP” and “ABSENT/EXPIRED” is a reminder that the reagent remaining amount is zero or that the reagent expiration date is expired),
wherein the computer is programmed to:
determine whether reagent remaining amounts in the reagents in the reagent containers are less than or equal to a first predetermined threshold (Sarwar; fig. 3, #515, “IN USE”, [0044]), and
for each of the reagents having reagent remaining amounts less than or equal to the first predetermined threshold (Sarwar; fig. 3, #515, “IN USE”), determine whether there is a mark in the mark button in the display list for each of the reagent containers corresponding to reagents having the reagent remaining amounts less than or equal to the first predetermined threshold (Sarwar discloses selection of any one of the reagent buttons 511 updates the display of the reagent list to mark the selected reagent button 511 as the extended display position button 513; [0046].  Reagent containers selected as the extended display button 513 are determined as being marked and reagent containers not selected as the extended display button 513 are determined as not being marked.  The determination is made with respect to each reagent container including reagent containers having the reagent remaining amount less than or equal to the first predetermined threshold), 
and upon determining there is a mark in the mark button in the display, change the respective mark buttons to a different color and change the respective marks to a different color (Sarwar discloses selection of any one of the reagent buttons 511 updates the display of the reagent list to mark the selected reagent button 511 as the extended display position button 513; [0046].  Therefore the previously selected reagent button becoming unmarked. Sarwar further discloses the reagent position buttons 511 change respective display colors according to a particular state of a reagent status display color explanatory area 515 and based on information such as a current residual amount of reagent.  Accordingly, upon selecting a reagent container having reagent remaining amounts less than or equal to the first predetermine threshold in the mark button 513 after a reagent container having a different status is selected, the respective mark and mark button 513 are changed to a different color). 
Sarwar does not teach the device is a wireless device. However, Nakamura teaches the analogous art of a computer (Nakamura; fig. 1, #11, [0043]) coupled to a device (Nakamura; fig. 1, #14, [0027]) wherein the device is a wireless device (Nakamura; [0009]).   It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device coupled to the computer of Sarwar, with the wireless device coupled to the computer, as taught by Nakamura, because Nakamura teaches the wireless device coupled to the computer has the advantage of eliminating the inconvenience posed by connecting cables (Nakamura; [0002]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Sarwar and Nakamura both teach a computer (Nakamura; fig. 1, #11, [0043]) coupled to a device (Nakamura; fig. 1, #14, [0027]).
Modified Sarwar does not teach the terminal coupled to the computer is a wireless portable tablet. However, Ljungmann teaches the analogous art of a computer (Ljungmann; fig. 1, #8, [0073]) wherein the computer has a terminal coupled to the computer (Ljungmann; [0076]), wherein the terminal is a wireless portable tablet (Ljungmann; [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the terminal coupled to the computer of modified Sarwar with the wireless portable tablet, as taught by Ljungmann, because Ljungmann teaches wireless portable tablet communicates wirelessly in order to inform an operator that a certain test sample preparation has completed or to provide some other warning or result message (Ljungmann; [0076]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Sarwar and Ljungmann both teach a computer (Ljungmann; fig. 1, #8, [0073]) wherein the computer has a terminal coupled to the computer (Ljungmann; [0076]).
Modified Sarwar does not teach the plurality of mark button respectively corresponding to each reagent container are displayed separate from the information indicating the setting position of the reagent containers. However, Koshimura teaches the analogous art of an automatic analyzer (Koshimura; fig. 1, [0035]) comprising a list including a plurality of mark buttons respectively corresponding to a respective container (Koshimura; fig. 11, #A10, [0094]) wherein the plurality of mark buttons are displayed separate from any additional information (Koshimura; fig. 11, #A10, “V”, [0094-0095]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reagent list of modified Sarwar, to include a plurality of mark buttons displayed separate from any additional information, as taught by Koshimura, because Koshimura teaches the plurality of mark buttons displayed separate from any additional information allow the operator to understand, for each container, whether a container is validated and to manually validate the container by selecting the area having the mark (Koshimura; [0094-0095]).  The modification resulting in the plurality of reagent containers each having a mark button separate from the information indicating the setting positions of the reagent containers.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sarwar and Koshimura both teach an automatic analyzer comprising a list of containers with corresponding mark buttons.
Modified Sarwar does not teach the reagent disposal list indicates only a list of reagent containers in which the reagent remaining amount is zero and reagent containers in which the reagent expiration date is expired.  However, Selick teaches the analogous art of computer (Selick; fig. 11A, [0037]) programmed to store a reagent list (Selick; [0095]) wherein the reagent list is capable of being filtered to a list of desired reagents (Selick; [0095]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the computer of modified Sarwar to be programmed with the functionality of filtering the list of reagents, as taught by Selick, because Selick teaches the computer programmed to filter a list of reagents produces a more manageable list; (Selick; [0095]).  The modification resulting in the computer of Sarwar being programmed with the functionality to filter the reagent list to only comprise reagent container in which the reagent remaining amount is zero and reagent containers in which the reagent expiration date is expired.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sarwar and Selick both teach computers programmed to display a list of reagents. 

Response to Arguments
Applicants arguments filed on 04/18/2022 have been considered.

Applicants argue on pages 9-13 towards the 103 rejection over claims 18 and 24 that Sarwar does not disclose the amended limitations of claims 18 and 24 “for each of the reagents having reagent remaining amounts less than or equal to the first predetermined threshold, determine whether there is a mark in the mark button in the display list for each of the reagent containers corresponding to the reagents having the reagent remaining amounts less than or equal to the first predetermined threshold, and upon determining there is a mark in the mark button in the display list, change the respective mark buttons to a different color and change the respective marks to a different color”.  The examiner respectfully disagrees.  Sarwar discloses selection of any one of the reagent buttons 511 updates the display of the reagent list to mark the selected reagent button 511 as the extended display position button 513; [0046].  Therefore the previously selected reagent button becoming unmarked. Reagent containers selected as the extended display button 513 are determined as being marked and reagent containers not selected as the extended display button 513 are determined as not being marked.  The determination is made with respect to each reagent container including reagent containers having the reagent remaining amount less than or equal to the first predetermined threshold.  Sarwar further discloses the reagent position buttons 511 change respective display colors according to a particular state of a reagent status display color explanatory area 515 and based on information such as a current residual amount of reagent.  Accordingly, upon selecting a reagent container having reagent remaining amounts less than or equal to the first predetermine threshold in the mark button 513 after a reagent container having a different status is selected, the respective mark and mark button 513 are changed to a different color.

Applicants argue on page 13 towards the 103 rejection over claim 24 that Sarwar does not disclose “wherein the reagent list is a reagent disposal list that indicates only a list of reagent containers in which the reagent remaining amount is zero and reagent containers in which the reagent expiration date is expired based on the information related to the reagent remaining amount and the reagent expiration date”.  The examiner agrees with applicants arguments and notes that the arguments are directed towards the amended claims and do not apply to the current grounds of rejection.  The examiner has withdrawn the previous prior art rejection based on Sarwar and has set froth a new prior art rejection which the examiner contends teaches the amended limitations.

Applicants argue on pages 13-15 of their remarks towards the 103 rejection over claims 18 and 24 that neither Koshimura, Nakamura, Ljungmann or Minemura cure the deficiencies of Sarwar with respect to the modified claims.  The examiner respectfully disagrees. 
Sarwar does not teach the device is a wireless device. However, Nakamura teaches the analogous art of a computer (Nakamura; fig. 1, #11, [0043]) coupled to a device (Nakamura; fig. 1, #14, [0027]) wherein the device is a wireless device (Nakamura; [0009]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device coupled to the computer of Sarwar, with the wireless device coupled to the computer, as taught by Nakamura, because Nakamura teaches the wireless device coupled to the computer has the advantage of eliminating the inconvenience posed by connecting cables (Nakamura; [0002]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Sarwar and Nakamura both teach a computer (Nakamura; fig. 1, #11, [0043]) coupled to a device (Nakamura; fig. 1, #14, [0027]).
Modified Sarwar does not teach the terminal coupled to the computer is a wireless portable tablet. However, Ljungmann teaches the analogous art of a computer (Ljungmann; fig. 1, #8, [0073]) wherein the computer has a terminal coupled to the computer (Ljungmann; [0076]), wherein the terminal is a wireless portable tablet (Ljungmann; [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the terminal coupled to the computer of modified Sarwar with the wireless portable tablet, as taught by Ljungmann, because Ljungmann teaches wireless portable tablet communicates wirelessly in order to inform an operator that a certain test sample preparation has completed or to provide some other warning or result message (Ljungmann; [0076]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Sarwar and Ljungmann both teach a computer (Ljungmann; fig. 1, #8, [0073]) wherein the computer has a terminal coupled to the computer (Ljungmann; [0076]).
Modified Sarwar does not teach the plurality of mark button respectively corresponding to each reagent container are displayed separate from the information indicating the setting position of the reagent containers. However, Koshimura teaches the analogous art of an automatic analyzer (Koshimura; fig. 1, [0035]) comprising a list including a plurality of mark buttons respectively corresponding to a respective container (Koshimura; fig. 11, #A10, [0094]) wherein the plurality of mark buttons are displayed separate from any additional information (Koshimura; fig. 11, #A10, “V”, [0094-0095]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reagent list of modified Sarwar, to include a plurality of mark buttons displayed separate from any additional information, as taught by Koshimura, because Koshimura teaches the plurality of mark buttons displayed separate from any additional information allow the operator to understand, for each container, whether a container is validated and to manually validate the container by selecting the area having the mark (Koshimura; [0094-0095]).  The modification resulting in the plurality of reagent containers each having a mark button separate from the information indicating the setting positions of the reagent containers.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sarwar and Koshimura both teach an automatic analyzer comprising a list of containers with corresponding mark buttons.
Modified Sarwar does not teach controlling the reagent dispensing mechanism and cause the reagent dispensing mechanism to automatically perform a remaining amount check operation on each of the reagent containers set on the reagent container setting unit.  However, Minemura teaches the analogous art of an automatic analyzer (Minemura; fig. 1, [0034]), a computer (Minemura; fig. 2, #16, [0035]), a reagent dispensing mechanism (Minemura; fig. 1, #9, [0034]), wherein the controller controls the reagent dispensing mechanism to automatically perform a remaining amount check operation on each of the reagent containers set on the reagent container setting unit (Minemura teaches a communication command is sent to read/write tag data 20 attached to the upper side surface of the reagent container; [0036, 0044], and after the information read operation is completed, the reagent dispensing mechanism is driven and placed at each reagent container mounting position within the reagent holder to detect the liquid level of the reagent container via capacitance measurement; [0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the computer and reagent dispensing mechanism of modified Sarwar to further include the configuration to perform a remaining amount check operation on each of the reagent containers set on the reagent container setting unit by the reagent dispensing mechanism, as taught by Minemura, because Minemura teaches the remaining amount check operation can determine whether a specific reagent container mounted on the reagent container setting unit comprises a damaged IC tag which cannot be read/written to, or whether the reagent container itself is present on the reagent container setting unit (Minemura; [0051]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sarwar and Minemura both teach an automatic analyzer (Minemura; fig. 1, [0034]), a computer (Minemura; fig. 2, #16, [0035]), a reagent dispensing mechanism (Minemura; fig. 1, #9, [0034]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798